Citation Nr: 1549703	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as a residual of a left ear cholesteatoma, and, if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

At the outset, the Board notes that the issue of entitlement to service connection for a left ear cholesteatoma was developed separately in a December 2013 rating decision, and that the Veteran filed a timely Notice of Disagreement (NOD) in December 2014.  However, in light of the Veteran's contention that he has residual hearing loss from the cholesteatoma as well as the favorable disposition herein, the Board has adjudicated the issue of the cholesteatoma along with the hearing loss claim, as they are inextricably intertwined.  


FINDINGS OF FACT

1.  A final August 1972 rating decision denied service connection for bilateral hearing loss, finding that the evidence did not demonstrate a nexus between the current disability and active service.

2.  The evidence associated with the claims file subsequent to the August 1972 rating decision denying service connection for bilateral hearing loss is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran experienced acoustic trauma during active service, has a current bilateral hearing loss disability, and the evidence in favor of a medical nexus between the current hearing loss disability and active service has attained relative equipoise with the evidence against such a nexus.
CONCLUSIONS OF LAW

1.  The August 1972 rating decision, which denied service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the August 1972 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1972, the Veteran filed an initial claim for service connection for bilateral hearing loss.  The claim was denied in an August 1972 rating decision, which found no evidence of a nexus between the current bilateral hearing loss disability and active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision (see 38 C.F.R. § 3.156(b) and 3.156(c) (2015)).  Consequently, the August 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2009, the Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss, and, in the April 2010 rating decision on appeal, the RO reopened and denied the claim, again finding no evidence of a medical nexus between the claimed disability and active service.  

Since the last final denial in August 1972, the Veteran submitted a favorable nexus opinion from a private audiologist.  Therefore, the Board finds that the evidence added to the record since the last final August 1972 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for bilateral hearing loss is reopened.  

In this case, the Veteran contends that his bilateral hearing loss disability is related to his period of active service.  Specifically, he avers that, while stationed in Vietnam, he was exposed to the noise of various weapons and explosions.  In addition, he states that although his Military Occupational Specialty (MOS) was in accounting, he was often assigned out to supply, during which time he was exposed to the noise of forklifts and trucks on a daily basis.  He did not have any hearing protection at the time.  Finally, he avers that his left ear cholesteatoma, which was surgically removed in the 1970s, resulted in residual hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).       

Turning to the evidence in this case, a current bilateral hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015) (see March 2010 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, resolving reasonable doubt in favor of the Veteran, the Board finds that he has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during active service, as his DD Form 214 shows that he had some foreign service, and his Record of Assignments indicates that he served in Vietnam (although not in combat) and was assigned to supply; an in-service injury is demonstrated.

With regard to the requirement of a medical nexus, service treatment records show a slight shift in hearing thresholds between the time of enlistment and separation.  The enlistment audiogram demonstrated puretone thresholds of -5, -5, -5, 5, and 5 decibels in the right ear and 5, -5, -5, 15, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

An audiogram at separation demonstrated puretone thresholds of 0, 0, 0, and 30 decibels in the right ear and 5, 0, 10, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  The Veteran checked "no" next to "hearing loss" on his Report of Medical History.  

Following separation from service, a May 1972 audiogram demonstrates a bilateral hearing loss disability for VA purposes.  Specifically, the audiogram demonstrated puretone thresholds of 10, 5, 0, and 45 decibels in the right ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively, and 10, 15, and 50 decibels in the left ear at the test frequencies of 500, 1000, and 4000 Hz, respectively.  The physician who conducted the audiogram opined that the Veteran had "...sensorineural hearing loss, probably caused from loud noises from guns in service and believed to be permanent."

At a December 2003 VA eye examination, the Veteran reported decreased hearing bilaterally.  He again reported bilateral hearing loss in November 2006, and was referred for an audiology consultation.  At that consultation in December 2006, he reported having increasing difficulty hearing and felt that his hearing ability had worsened over the past several years.  He stated that he did not have any hearing ability in the left ear and a surgery to remove a cholesteatoma 15 to 20 years prior had not resulted in improved hearing in that ear.  It was noted that his history was positive for military noise exposure, including exposure to artillery.  The Veteran also stated that he worked as a police officer and in construction following service separation and was exposed to loud noise levels in those occupations.  

A March 2007 VA otolaryngology consultation note indicates that the Veteran reported having surgery for the left ear cholesteatoma in 1988.  He stated that he had "done well" through the years until about two years prior when he noted a marked fullness or stopped up feeling in the left ear which had been constant since that time.  The diagnosis was mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.  The doctor also noted that he had asymmetry of sensorineural components.  

At a follow-up otolaryngology appointment in May 2007, it was noted that a recent audiogram demonstrated moderate sensorineural hearing loss in the right ear and mixed hearing loss in the left ear with a severe sensorineural component.  

At another December 2008 VA audiological consultation, the Veteran reported the gradual onset of hearing loss and difficulty understanding conversational speech.  He again reported loud noise exposure both during active duty and in his post-service civilian work.  

The Veteran was afforded a VA audiological examination in March 2010.  The examiner noted the Veteran's in-service and post-service noise exposure, particularly noting that the Veteran stated that hearing protection was used in his post-service careers.  The VA examiner also noted a slight shift in hearing in the right ear and normal hearing with no shift in the left ear during active service.  The examiner opined that the Veteran's hearing loss was more likely a reflection of middle ear pathology and noise exposure occurring after active service, reasoning that his MOS of accounting specialist is not considered to be routinely noise exposed, and that, following service, the Veteran had ear surgery due to a cholesteatoma and had been exposed to noise in his civilian careers.  

The VA examiner did not seem to take the puretone threshold shift in the left ear at the 4000 Hz frequency at the time of separation into account in formulating his opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that threshold above 20 decibels demonstrates some degree of hearing loss).  Moreover, the VA examiner did not comment on the etiology of the cholesteatoma, nor did he appear to consider the implications of the Veteran's contention that he worked in supply and not just his assigned MOS of accounting and that he had service in Vietnam, where he was exposed to the noise of various weapons.  

The Veteran submitted a letter from the Veteran's prior employer, dated in April 2011, which states that the Veteran worked primarily in an office environment without any hazardous noise exposure, and that, when he was in the field, he was always observed wearing ear protection.  

Finally, the Veteran submitted a March 2012 private audiologist's opinion, which states that it is at least as likely as not that the right ear hearing loss is related to noise exposure during active service, and that it is at least as likely as not that the left ear cholesteatoma began growing during his military service.  The audiologist noted in particular an incident that took place in April 1966 during which the Veteran was physically knocked to the ground by the concussion from an explosion, after which the Veteran reported experiencing ringing in his ears.  The audiologist also noted that the Veteran reported that his hearing was worse at the time of service separation and the slight shift in puretone thresholds in the right ear at the time.  

The Board acknowledges that there is evidence both against and in favor of this Veteran's claim.  Weighing against the claim is the evidence demonstrating post-service noise exposure, particularly the Veteran's own statements regarding such when he was seeking medical treatment.  In addition, the separation examination did not show a hearing loss disability, and the examination report indicates that the Veteran did not complain of hearing loss, as evidenced by his Report of Medical History. 

However, service treatment records do show a shift in hearing thresholds in both ears from the time of enlistment to the time of separation from service.  In this regard, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  

In addition, the Veteran has consistently reported hearing loss since at least 1972, when he filed his first claim for hearing loss.  His medical records also contain a consistent history of acoustic trauma during active service.  

Finally, the Veteran has submitted two favorable nexus opinions.  While the March 2012 private audiologist's opinion did not relate left ear hearing loss directly to active service, he opined that the left ear cholesteatoma began during active service, and both the private audiologist and the March 2010 VA examiner related the Veteran's left ear hearing loss to the cholesteatoma.     

In any case, the Board finds that the evidence in favor of a nexus relationship between the bilateral hearing loss disability and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a bilateral hearing loss disability, to include as due to the residuals of a cholesteatoma, is reopened and granted.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


